Detailed Action 
1. 	This office action is in response to communicated dated 07 December 2021 concerning application number 16/289,195 effectively filed on 28 February 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 25 January 2022 has been considered by the Examiner. 

Status of Claims
4. 	Claims 1-11 and 20-23 are pending, of which claims 21-23 have been added; claims 12-19 have been canceled; and claims 1-11 and 20-23 are currently under consideration for patentability. 

Response to Arguments
5. 	Applicant’s arguments dated 07 December 2021, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s amendments to the claims within the updated text below. 
	Applicant argues that Shantha does not explicitly disclose or suggest identifying a loss of hypoxic status in an eyelid environment of a patient and reducing oxygen concentration or inducing hypoxia-inducible factors in said eyelid environment of one or more dysfunctional meibomian glands, thereby restoring a hypoxic status of the eyelid environment or stimulating hypoxia-related pathways in the one or more dysfunctional meibomian glands. Specifically, Applicant argues that a person of ordinary skill in the art would not expect Shantha’s use of desferrioxamine B to induce HIFS and reduce oxygen concentration in the dysfunctional meibomian glands (pages 8-11 of the Arguments). The Examiner respectfully disagrees,  as Shantha uses desferrioxamine B to treat meibomian gland dysfunction by removing excess iron from the tissue ([0258, 0260-0261]). The excess iron is considered dangerous, as the excess iron causes a catalytic event and generates more oxygen in tissue leading to dry eye disease ([0260-0263]). In other words, the excess iron is used as indicator to identify a loss of hypoxic status or increased level of oxygen in the eyelid. Based on this disclosure, desferrioxamine B removes the excess iron to reduce oxygen levels which results in the treatment of meibomian gland dysfunction or dry eye disease. Therefore, the Examiner respectfully maintains that Shantha suggests identifying loss of hypoxic status in an eyelid environment of a patient and reducing oxygen concentration in said eyelid environment of one or more dysfunctional meibomian glands, thereby restoring a hypoxic status of the eyelid environment.
	Applicant argues that McDaniel does not explicitly disclose or suggest wherein the hypoxic status is induced using an intense-pulsed light (pages 11-12 of the Arguments). The Examiner has found this argument to be persuasive and further considers this limitation to contain allowable subject matter. 
	Applicant argues that Berdahl does not explicitly disclose or suggest wherein the hypoxic status is induced using hypoxia chamber goggles. Applicant argues Berdahl does not explicitly use the hypoxia chamber goggles to alleviate meibomian gland dysfunction (pages 12-13 of the Arguments). The Examiner respectfully disagrees, as Berdahl’s hypoxia chamber goggles can be used to treat or alleviate a dry eye disease ([0007, 0042, 0131]). Furthermore, meibomian gland dysfunction is a condition that causes dryness of the eyes and/or other vision afflictions (see the [abstract] and paragraphs [0001, 0010] by Shantha). In this case, Berdahl’s hypoxia chamber goggles could be used to treat dry eye conditions such as the meibomian gland dysfunction. Therefore, the Examiner respectfully maintains that Berdahl suggests wherein the hypoxic status is induced using hypoxia chamber goggles.

Claim Rejections - 35 USC § 103

7. 	Claims 1-7, 9, 11, and 20 are rejected under 35 U.S.C 103 as being unpatentable over Shantha et al. (US 2012/0003296 A1).
Regarding claim 1, Shantha teaches a method of treating meibomian gland dysfunction ([abstract]).
Shantha does not explicitly teach the method comprising: 
identifying loss of hypoxic status in an eyelid environment of a patient; and
 reducing oxygen concentration or inducing hypoxia-inducible factors in said eyelid environment of one or more dysfunctional meibomian glands, thereby restoring a hypoxic status of the eyelid environment or stimulating hypoxia-related pathways in the one or more dysfunctional meibomian glands. 
However, Shantha teaches the use of desferrioxamine B to treat meibomian gland dysfunction by removing excess iron from the tissue ([0258, 0260-0261]). The excess iron is considered dangerous, as the excess iron causes a catalytic event and generates more oxygen in tissue leading to dry eye disease ([0260-0263]). In other words, the excess iron is used as indicator to identify a loss of hypoxic status or increased level of oxygen in the eyelid. Based on this disclosure, desferrioxamine B removes the excess iron to reduce oxygen levels which results in the treatment of meibomian gland dysfunction or dry eye disease. Applicant also describes the use of desferrioxamine within claim 20 and paragraphs [0009, 0011] as an agent for inducing HIFS and/or reducing oxygen concentration in the dysfunctional meibomian glands. 

Regarding claim 2, Shantha teaches wherein the reducing of the oxygen concentration is accomplished by restricting blood flow to the one or more dysfunctional meibomian glands and the eyelid environment of one or more dysfunctional meibomian glands (Applicant states in claim 4 that blood flow can be restricted through anti-angiogenic molecules and mixtures thereof. Shantha teaches that the excessive blood vessel growth from the dry eye diseases can be restricted through the use of anti-angiogensis factors with the combination of vasoconstrictors [0268]). 
Regarding claim 3, Shantha teaches wherein the restricting of the blood flow is accomplished by contracting or closing one or more blood vessels around the one or more dysfunctional meibomian glands (excessive blood vessel growth from the dry eye diseases can be restricted through the use of anti-angiogensis factors with the combination of vasoconstrictors [0268]). 
Regarding claim 4, Shantha teaches wherein restricting the blood flow is achieved using anti-angiogenic molecules and mixtures thereof (excessive blood vessel 
Regarding claim 5, Shantha teaches wherein the hypoxic status is induced pharmaceutically (therapeutic agents or drugs such as desferrioxamine are applied within the meibomian gland and other secretory glands [abstract, 0257-0258, claim 5]).
Regarding claim 6, Shantha teaches wherein the hypoxic status is induced surgically (the therapeutic agents described within the prior art, such as desferrioxamine, can be used in combination with laser therapy [0252, 0258]. The Examiner respectfully directs Applicant to paragraph [0045] of the specification which describes the hypoxic status being induced surgically through the use of a laser).
Regarding claim 7, Shantha teaches wherein the hypoxic status is induced using a laser (the therapeutic agents described within the prior art, such as desferrioxamine, can be used in combination with laser therapy [0252, 0258]). 
Regarding claim 9, Shantha teaches wherein the hypoxic status is induced with a device (a dropper is used as a device for delivering the therapeutic agents to the eyelid [0189, 0191, 0193]. The laser that is used alongside the therapeutic agents is also considered a device [0252]).
Regarding claim 11, Shantha teaches a method of treating dry eye disease, the dry eye disease occurring due to meibomian gland dysfunction ([abstract]).  
Shantha does not explicitly teach the method comprising: 
identifying a loss of hypoxic status in an eyelid environment of a patient; and 

However, Shantha teaches the use of desferrioxamine B to treat meibomian gland dysfunction by removing excess iron from the tissue ([0258, 0260-0261]). The excess iron is considered dangerous, as the excess iron causes a catalytic event and generates more oxygen in tissue leading to dry eye disease ([0260-0263]). In other words, the excess iron is used as indicator to identify a loss of hypoxic status or increased level of oxygen in the eyelid. Based on this disclosure, desferrioxamine B removes the excess iron to reduce oxygen levels which results in the treatment of meibomian gland dysfunction or dry eye disease. Applicant also describes the use of desferrioxamine within claim 20 and paragraphs [0009, 0011] as an agent for inducing HIFS and/or reducing oxygen concentration in the dysfunctional meibomian glands. 
The Examiner respectfully submits that a person having ordinary skill in the art would have been led to identify the loss of hypoxic status through the excess iron (see the explanation above [0260-0263]).  Furthermore, the skilled artisan would have been led to use desferrioxamine B for removal of the excess iron to reduce the oxygen concentration and thereby restore the hypoxic status in the meibomian gland (see explanation above [0258, 0260-0263]). The advantage of this modification would provide a means for monitoring the oxygen or hypoxic status to treat meibomian gland dysfunction or other dry eye diseases. 
Regarding claim 20, Shantha teaches wherein the hypoxic status is induced by desferrioxamine ([0258, 0260-0263]). 

8. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shantha et al. in view of Berdahl et al. (US 2020/0138669 A1).
Regarding claim 10, Shantha suggests the method of claim 1. Shantha does not explicitly teach wherein the hypoxic status is induced using hypoxia chamber goggles.
The prior art by Berdahl is analogous to Shantha, as they both teach the treatment of dry eye syndrome ([0125]). 
Berdahl teaches wherein the hypoxic status is induced using hypoxia chamber goggles (the apparatus 100 comprises the enclosures 110A and 110B which form a pair of goggles [abstract, 0083, FIG. 1A]. Furthermore, the embodiment of figure 8 demonstrates how the enclosures or goggles are used at step 502 of the method 800 for creating a hypoxic environment to reduce scarring and hazing of the eye [0130-0131]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Shantha’s method of inducing a hypoxic status with hypoxia chamber goggles, as taught by Berdahl. The benefit of such a modification is to provide a self-mediated device for reducing scarring and hazing of the eye.

9. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shantha et al. in view of Mootha et al. (US 2019/0015444 A1). 
Regarding claim 21, Shantha suggests the method of claim 20. Shantha does not explicitly teach wherein the prolyl hydroxylases inhibitors comprise one or more of FG-
The prior art by Mootha is analogous to Shantha, as they both teach the treatment of eye conditions ([0113]). 
Mootha teaches wherein the prolyl hydroxylases inhibitors comprise FG-2216 ([0085]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Shantha’s method of inducing a hypoxic status with FG-2216, as taught by Mootha. The advantage of such modification will allow for monitoring prolyl-hydroxylase (PHD) enzyme activity. Furthermore, this modification can be used to trick the body into orchestrated survival and repair responses (see paragraph [0085] by Mootha). 

10. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shantha et al. in view of Klassen et al. (US 2014/0186309 A1). 
Regarding claim 22, Shantha suggests the method of claim 1. Shantha does not explicitly teach wherein telangiectasia of said eyelid is identified in said patient. 
The prior art by Klassen is analogous to Shantha, as they both teach the treatment of eye diseases ([abstract, 0001]). 
Klassen teaches wherein telangiectasia of said eyelid is identified in said patient (treatment of telangiectasia or other eye diseases [0001, 0005]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Shantha’s method to involve .  

Allowable Subject Matter
11. 	Claims 8 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 8, the prior art of record fails to disclose or suggest wherein the hypoxic status is induced using an intense-pulsed light. The prior art by McDaniel (US 2003/004556 A1) discloses an intense-pulsed light to treat dry eye diseases ([0010, 0058, 0142, 0161]). However, McDaniel does not explicitly disclose a treatment for dry eye diseases or meibomian gland dysfunction by inducing a hypoxic status from an intense-pulsed light. 
Therefore, the Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest this specific claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Regarding claim 23, the prior art of record fails to explicitly disclose or suggests wherein restricting the blood flow consist essentially of application of a 532-nm potassium titanyl phosphate (KTP) laser, a 532-nm neodymium yttrium- aluminum-
Although Shantha discloses the restriction of blood flow in the meibomian gland through anti-angiogenic molecules ([0268, see claim 4 in the text above]), Shanta does not explicitly disclose the restriction of blood flow in the meibomian gland by using any of the claimed lasers. 
Therefore, the Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest this specific claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
12. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
 13. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792